Citation Nr: 0628315	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran testified in April 2006 that he has been in 
receipt of a disability award for narcolepsy from the Social 
Security Administration (SSA) since January 2001.  There has 
never been a request for records from the SSA.  Medical 
records from SSA pertaining to any original or continuing 
award of disability benefits should be requested and 
associated with the claims file.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, the August 2006 medical opinion obtained by the 
Board suggests that the veteran may not, in fact, have 
narcolepsy, given VA treatment notes of successful treatment 
of the veteran's obstructive sleep apnea, which corrected his 
excessive daytime sleepiness.  Updated VA treatment records, 
therefore, should be obtained.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Alexandria and the outpatient clinic in 
Lafayette since June 2004.

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  

3.  Following completion of the 
foregoing, readjudicate the claim.  If 
the decision is adverse to the veteran, 
issue an updated Supplemental Statement 
of the Case (SSOC) and give the veteran 
and his representative an appropriate 
amount of time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
